Citation Nr: 1826646	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to retroactive compensation benefits for service-connected coronary artery disease, status post myocardial infarction with congestive heart failure, under Nehmer v. United States Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  He died in April 2008.  The Appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, awarded an earlier effective date for service connection for coronary artery disease of August 19, 2001.


FINDINGS OF FACT

1.  Pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), the RO assigned an effective date of August 25, 1986, for the award of service connection for the Veteran's diabetes mellitus, type II.

2.  The Veteran's coronary artery disease was originally service connected as secondary to his service-connected diabetes mellitus, type II, contemporaneous with the initial award of service connection for diabetes mellitus, type II.

3.  The most probative medical evidence of record demonstrates the Veteran's coronary artery disease was first diagnosed in 1995.


CONCLUSION OF LAW

The criteria for an effective date of January 1, 1995, but no earlier, for the award of service connection for coronary artery disease as secondary to service-connected diabetes mellitus, type II, has been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.310, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2006, the RO awarded the Veteran service connection for coronary artery disease, status post myocardial infarction with congestive heart failure, as secondary to service-connected diabetes mellitus, with an evaluation of 60 percent, effective September 7, 2005.  Thereafter, the Veteran died on April [REDACTED], 2008.  

In October 2011, the Appellant submitted a claim requesting retroactive benefits for the Veteran's service-connected ischemic heart disease pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).

Regarding payment of benefits stemming from claims readjudicated in accordance with Nehmer, the Board notes that when a Nehmer class member entitled to retroactive benefits dies prior to receiving payment of any such benefits, VA will pay the amount of retroactive benefits due an identified payee in accordance with 38 C.F.R. § 3.816(f) without requiring an application from the payee.  38 C.F.R. § 3.816 (f).  The provisions of 38 U.S.C. § 5121(c) (West 2014) and 38 C.F.R. §  3.1000 (2017) requiring survivors to file claims for accrued benefits do not apply to Nehmer payments under 38 C.F.R. § 3.816(f).  Thus, there is no need for a potential beneficiary to submit a timely application for any available retroactive Nehmer benefits.  Rather, any such benefits owing the now-deceased Veteran must be paid to the first individual or entity listed in 38 C.F.R. § 3.816 (f)(i)-(iv).

In March 2012, the RO awarded an earlier effective date of August 19, 2001, for the grant of service connection for coronary artery disease, with a 100 percent disability rating.  This date was based upon a VA treatment record dated August 19, 2001, that showed a diagnosis of coronary artery disease.  The RO also awarded an earlier effective date of August 25, 1986, for the award of service connection for diabetes mellitus, pursuant to Nehmer.

The Appellant asserts that an earlier effective date for the award of service connection for the Veteran's coronary artery disease is warranted.  Specifically, she requests an effective date as early as 1995 because she contends that medical records demonstrate that the Veteran had coronary artery disease at that time.  See November 2001 Wellmont Holston Valley Medical Center History and Physical.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.



The Veteran served in Vietnam during the Vietnam Era and thus is considered a Vietnam veteran presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(3) (2017).  The Veteran was also shown to have coronary artery disease, which is a covered herbicide disease as described under 38 C.F.R. § 3.816.

Effective August 31, 2010, coronary artery disease was added to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2017); see 75 Fed. Reg. 53, 202 (August 31, 2010).  In general, when VA compensation benefits (among other specified types of VA benefits) are awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary of VA (Secretary) or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C. § 5110(g); 38 C.F.R. § 3.114(a).

However, there is an exception to this rule under 38 C.F.R. § 3.816 which was promulgated pursuant to orders of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816(a), (e).  Under 38 C.F.R. § 3.816, for certain diseases added by the Secretary to the list of diseases presumed to be caused by Agent Orange exposure, as set forth in 38 C.F.R. § 3.309(e), compensation benefits may be awarded prior to the effective date of the amendment adding the newly covered herbicide disease.  These retroactive provisions apply to the addition of coronary artery disease to the presumptive list in August 2010.  See 75 Fed. Reg. 53, 202 (providing, in pertinent part, that the Nehmer rules apply to the presumptive diseases newly added to § 3.309(e), including coronary artery disease).

The retroactive provisions of § 3.816 provide, in pertinent part, that when a compensation claim for a covered herbicide disease is denied in a decision issued between September 25, 1985 and May 3, 1989, or is pending before VA on May 3, 1989, or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award of service connection is the later of the date the claim was received by VA (which, in the case of a decision issued between September 25, 1985 and May 3, 1989, must be the claim on which the prior denial was based) or the date the disability arose.  38 C.F.R. § 3.816(c).  If such a claim is submitted within one year of service separation, then the effective date of the award is the day following the date of separation from service.  38 C.F.R. § 3.816(c)(3).  In other words, notwithstanding the fact that there was a prior final denial of the claim, or that the claim was submitted prior to the effective date of the newly established presumption for a covered herbicide disease, the effective date of service connection may be as early as the date of the original claim, as opposed to the date of the petition to reopen or the effective date of the new law.

Section 3.816 defines a "covered herbicide disease" as a disease for which the Secretary established a presumption pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e).  As noted above, these provisions apply to the addition of coronary artery disease to the presumptive list in August 2010.

For the purpose of determining entitlement to retroactive benefits for the grant of a covered herbicide disease under 38 C.F.R. § 3.816, a claim will be considered a claim for compensation for a covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease.  38 C.F.R. § 3.816(c)(2)(i).  In the alternative, such a claim will be established for the purposes of § 3.816 if VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, and VA denied compensation in that decision for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(ii).  Thus, there is no intent requirement to establish a claim under 38 C.F.R. § 3.816(c)(2)(ii) for the purpose of entitlement to retroactive benefits pursuant to the Nehmer provisions.

Here, the Veteran submitted a claim for service connection for diabetes mellitus on September 7, 2006.  In a September 2006 rating decision, the RO awarded service connection for diabetes mellitus as due to herbicide exposure and for coronary artery disease as secondary to service-connected diabetes mellitus pursuant to 38 C.F.R. § 3.310, effective from September 7, 2005, one year prior to the date of receipt of the Veteran's claim.  The RO explained that it assigned this date because the medical evidence of record showed that the Veteran had diabetes mellitus on May 8, 2001, the date the law was liberalized to add diabetes mellitus type II to the list of diseases linked to herbicide exposure and that in such cases the effective date for compensation benefits is retroactive for a period of one year prior to the date of receipt of a claim.  It was also noted that the Veteran was shown to have coronary artery disease on October 15, 2001, and that this condition was secondary to his diabetes.

In this case, the Veteran's September 7, 2006 statement is considered a claim for service connection for coronary artery disease, as it was derivative of the claim of service connection for diabetes mellitus.  While prior correspondence from the Veteran referenced Agent Orange exposure, there was no mention of coronary artery disease or ischemic heart disease or any intent to file a claim for service connection for coronary artery disease or ischemic heart disease.  See Statement from the Appellant, dated March 2, 1990.  Thus, no claim for this disability was received prior to September 7, 2006.

With respect to the medical evidence, an April to May 1989 hospitalization report from Indian Path Pavilion shows that the Veteran was diagnosed as having hypertensive cardiovascular disease.  A March 1996 letter from Pramod Shah, M.D. notes that over the years the Veteran had developed heart disease, but the type of heart disease was not specified.  A July 1998 VA examination report shows that the Veteran had a history of coronary artery disease and open heart surgery.  An October 15, 2001 VA treatment record showed that the Veteran had been hospitalized on August 19, 2001, for myocardial infarction, congestive heart failure, and coronary artery disease.  A November 2001 treatment record from Wellmont Holston Valley Medical Center notes in the history and present illness section, that based on a review of the Veteran's records and reports from the him and the Appellant, the Veteran had a cardiac history that dates back to 1995, when he presented with unstable angina pectoris and cardiac catheterization revealed three vessel coronary artery disease.  The medical record further states that in June 1999 the Veteran was hospitalized with unstable angina.  The impression lists three vessel coronary artery bypass grafting in 1995, angioplasty and stenting of multiple vessels in 1999, and non-Q wave myocardial infarction with inferolateral scar and peri-infarct ischemia in August 2001.  

Based upon the above, the Board resolves doubt in the Appellant's favor and finds that the Veteran's ischemic heart disease, or coronary artery disease, was first diagnosed in 1995.  This date is earlier than the date of the Veteran's claim, submitted in September 2006.  As noted above, the effective date of the award of service connection is the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c).  As such, as effective date prior to September 7, 2005, is not warranted based upon this provision.

The Appellant also asserts that the effective date for the Veteran's service-connected coronary artery disease should date back to August 25, 1986, as this is the date that the Veteran was awarded service connection for his diabetes mellitus, type II, pursuant to Nehmer, and he was service connected for his coronary artery disease as secondary to his diabetes mellitus, type II.  See 38 C.F.R. § 3.310.



An earlier effective date for service connection for coronary artery disease cannot date back to August 25, 1986 because the date entitlement arose for coronary artery disease had not occurred at that time.  As noted above, the Veteran was not diagnosed as having coronary artery disease until 1995.  As such, entitlement to service connection for coronary artery disease (as secondary to service-connected diabetes mellitus) arose in 1995 which is later than the date of the August 25, 1986 claim.  Accordingly, again resolving doubt in the Appellant's favor, the earliest effective date for service connection for coronary artery disease is the date of diagnosis, or the date entitlement arose, in 1995.  38 C.F.R. § 3.400.  As the exact date of the diagnosis of coronary artery disease in 1995 is unknown, the Board will assign the earliest date possible, that is, January 1, 1995.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  

In sum, pursuant to Nehmer, the RO has assigned an effective date of August 25, 1986, for the award of service connection for the Veteran's diabetes mellitus, type II.  See Rating decision, dated March 1, 2012.  The Veteran's coronary artery disease was originally service connected as secondary to his service-connected diabetes mellitus, type II, contemporaneous with the initial award of service connection for diabetes mellitus, type II.  See Rating decision, dated September 13, 2006.  The most probative medical evidence of record demonstrates the Veteran's coronary artery disease was first diagnosed in 1995.  As the date entitlement arose (i.e., January 1, 1995) is later than the date of the claim (i.e., August 25, 1986), the proper effective date for the award of service connection for coronary artery disease, status post myocardial infarction with congestive 

heart failure, as secondary to service-connected diabetes mellitus type II, is January 1, 1995, but no earlier.


ORDER

Entitlement to an effective date of January 1, 1995, for the award of service connection for coronary artery disease, status post myocardial infarction with congestive heart failure, as secondary to service-connected diabetes mellitus type II, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


